     Case 2:20-cv-01059-WBS-KJN Document 5 Filed 07/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK ANTHONY REESE,                              No. 2:20-cv-1059 KJN P
12                        Plaintiff,
13            v.                                       ORDER & FINDINGS &
                                                       RECOMMENDATIONS
14    COUNTY OF SACRAMENTO OFFICE
      OF THE PUBLIC DEFENDER, et al.,
15
                          Defendants.
16

17
             A recent court order was served on plaintiff’s address of record and returned by the postal
18
     service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that
19
     a party appearing in propria persona inform the court of any address change.
20
             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a
21
     district judge to this action; and
22
             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for
23
     failure to prosecute. See Local Rule 183(b).
24
             These findings and recommendations are submitted to the United States District Judge
25
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26
     after being served with these findings and recommendations, plaintiff may file written objections
27
     with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
28
                                                       1
     Case 2:20-cv-01059-WBS-KJN Document 5 Filed 07/17/20 Page 2 of 2

 1   and Recommendations.” Any response to the objections shall be filed and served within fourteen

 2   days after service of the objections. Plaintiff is advised that failure to file objections within the

 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 4   F.2d 1153 (9th Cir. 1991).

 5   Dated: July 17, 2020

 6

 7

 8
     rees1059.33a
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
